Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending:

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, i.e., abstract idea which is not integrated into a practical application and does not include additional elements that amount to significantly more than the judicial exception.  
STEP 1:
The claims are directed to method/process which is one of the categories of statutory subject matter. 
STEP 2A – Prong 1:
The claims recite a judicial exception, i.e., an abstract idea, because one or more of the method steps can be performed by mental process(es), i.e., thinking that can be performed in the human mind assisted by pen and paper if necessary.  
1. A method for recommending a social user at a first network device end, comprising:



sending the first user identification information and a corresponding access point identification information of the wireless access point to a second network device;

receiving one or more pieces of second social user information returned by the second network device, wherein, the second social user information corresponds to the access point identification information; and

sending at least one of the one or more pieces of the second social user information to the user equipment.
The limitation “sending the first user identification information and a corresponding access point identification information of the wireless access point to a second network device” can be performed by a mental process in the human mind and this is directed to an abstract idea.  

STEP 2A – Prong 2:
The claim does not recite additional elements that integrate the judicial exception into a practical application.  Simply appending at a high level of generality, well-understood, routine conventional activities previously known to the industry to the judicial exception does not integrate the judicial exception into a practical application.  A generic computer (user equipment) is simply linked to a particular technological environment of field of use, such as recommending an online friend/buddy/contact/date.  Clearly, the generic computer does not improve the 
	Still further, the additional elements do not constitute improvement(s) in the operation of the generic computer (user equipment).  Additionally, network (wireless connection), network device (client device), access point (portal) are well-understood, routine conventional devices  previously known to the industry.  The network devices are recited at a high level of generality such that there is not improvement in the operation of these network devices.       
	A draftsman can simply append the following computer-related (user equipment) functions:
acquiring user information
receiving information
sending second social user information 

STEP 2B:
The additional elements do not amount to significantly more than the judicial exception, i.e., the additional elements such as feature, limitations, steps, individually or in combination do not contribute to a patentable inventive concept, that is amount to significantly more as shown below.  The inventive concept of recommending a friend/buddy/contact/date/employee ( BRI interpretation of social user)  is well-known in the industry and thus do not qualify as significantly more.  
	The additional elements considered individually are well-understood, routine, conventional activities previously known to the industry such as:
acquiring user information

sending second social user information 
Clearly, a network, such as the Internet, is well-known for transmitting information between a network device of a first user and a network device of a second user.  
The claim limitation “sending at least one of the one or more pieces of the second social user information to the user equipment” is post-solution activity which does not amount to significantly more than the judicial exception because sending information from a first user to a second user is well-known in the industry.  
The claim elements, considered individually or in combination, do not result in a new or improved method of recommending a social user/ friend/buddy/contact/date/employee and thus do not rise to the level of patentable subject matter.   
Claim 2 recites: 
The method according to claim 1, wherein, the step of acquiring the first user identification information corresponding to the user equipment comprises:
receiving the first user identification information and the corresponding access point identification information of the wireless access point uploaded by the user equipment via the wireless connection between the user equipment and the wireless access point.
The above does not correct the efficiencies of claim 1. 
Claim 3 recites:
The method according to claim 1, wherein, the step of sending the first user identification information and the corresponding access point identification information of the wireless access point to the second network device comprises:

The above does not correct the efficiencies of claim 1.
the step of receiving the one or more pieces of the second social user information returned by the second network device comprises:
receiving the one or more pieces of the second social user information returned by the second network device, wherein, the second social user information has a second mapping relationship with the access point identification information.
The above does not correct the efficiencies of claim 1.
Claim 4 recites:
The method according to claim 1, wherein, the first user identification information comprises the first social user information corresponding to a user;
the step of sending the first user identification information and the corresponding access point identification information of the wireless access point to the second network device comprises:
sending the first user identification information and the corresponding access point identification information of the wireless access point to the second network device, wherein, the second network device provides a social application service, and the first social user information belongs to the social application service.
The above does not correct the efficiencies of claim 1.
Claim 5 recites:
The method according to claim 1, further comprising:

The above does not correct the efficiencies of claim 1.
Claim 6 recites:
The method according to claim 1, further comprising:
determining a preferred second social user information from the one or more pieces of the second social user information; wherein,
the step of sending at least one of the one or more pieces of the second social user information to the user equipment comprises:
sending at least one of the preferred second social user information to the user equipment.
The above does not correct the efficiencies of claim 1.
Claim 7 recites:
The method according to claim 6, wherein, the preferred second social user information satisfies at least one of the following requirements: 
a device corresponding to the preferred second social user information is in a wireless connection state to the wireless access point;
a connection frequency between the device corresponding the preferred second social user information and the wireless access point reaches a threshold of the connection frequency;
the device corresponding the preferred second social user information has at least one other same wireless access point as the user equipment;
a number of same wireless access points between the device corresponding the preferred second social user information and the user equipment reaches a threshold of the number of same wireless access points.

Claim 8 recites:
wherein, the step of sending at least one of the one or more pieces of the second social user information to the user equipment comprises:
sending a recommended information about the one or more pieces of the second social user information to the user equipment.
The above does not correct the efficiencies of claim 1.
Claim 9 recites:
The method according to claim 8, wherein, the recommended information comprises at least one of the following information:
the access point identification information;
a second user identification information corresponding to the second social user information;
a connection frequency of the device corresponding to the second social user information to the wireless access point;
at least one of other same wireless access points between the device corresponding to the second social user information and the user equipment.
The above does not correct the efficiencies of claim 1.
Claim 10 recites:
A method recommending a social user at a second network device end, comprising:
receiving a first user identification information sent by a first network device and a corresponding access point identification information of a wireless access point, 
wherein, a user equipment corresponding to the first user identification information is wirelessly connected to the wireless access point;

sending at least one of the one or more pieces of the second social user information to the first network device.
Claim 10 is rejected on the same basis as claim 1.
Claim 11 recites:
The method according to claim 10, wherein, the first user identification information comprises a device identification information of the user equipment;
the step of determining the one or more pieces of the second social user information according to the access point identification information comprises:
determining a first social user information corresponding to the first user identification information according to the device identification information; and
determining the one or more pieces of the second social user information according to the access point identification information, wherein, the second social user information corresponds to the access point identification information, and the first social user information belongs to a same social application as the second social user information.
The above does not correct the efficiencies of claim 10.
Claim 12 recites:
The method according to claim 11, further comprising:
establishing and storing a second mapping relationship between the first social user information and the access point identification information.
The above does not correct the efficiencies of claim 10.

The method according to claim 10, wherein, the first user identification information comprises the first social user information corresponding to a user, and the second social user information corresponds to the access point identification information.
The above does not correct the efficiencies of claim 10.
Claim 14 recites:
The method according to claim 10, further comprising:
pre-processing the one or more pieces of the second social user information;
the step of sending at least one of the one or more pieces of the second social user information to the first network device comprises:
sending at least one of one or more pieces of pre-processed second social user information to the first network device.
The above does not correct the efficiencies of claim 10.
Claim 15 recites:
The method according to claim 14, wherein, the step of pre-processing the one or more pieces of the second social user information comprises at least one of the following steps:
removing a friend information of a first social user corresponding to the first user identification information from the one or more pieces of the second social user information;
preferably determining a second user information from the one or more pieces of the second social user information, wherein an interaction frequency between a preferred second social user and the first social user corresponding to the first user identification information exceeds a threshold of the interaction frequency;

preferably determining a second preset number of preferred second social user information from the one or more pieces of the second social user information in ascending order according to the interaction frequency between the second social user and the first social user corresponding to the first user identification information.
The above does not correct the efficiencies of claim 10.
Claim 16 recites:
A method for recommending a social user at a user equipment end, comprising:
sending a first user identification information corresponding to a user equipment to a first network device by a wireless connection between the user equipment and a wireless access point; and
receiving one or more pieces of second social user information returned by the first network device, wherein, the second social user information corresponds to an access point identification information of the wireless access point.
Claim 16 is rejected on the same basis as claim 1. 
Claim 17 recites:
The method according to claim 16, wherein, the step of sending the first user identification information corresponding to the user equipment to the first network device by the wireless connection between the user equipment and the wireless access point comprises:

The above does not correct the deficiencies of claim 16. 
Claim 18 recites:
The method according to claim 16, wherein, the first user identification information includes a social user information corresponding to a user in a social application of the user equipment.
The above does not correct the efficiencies of claim 16. 
Claim 19 recites: 
The method according to claim 1, further comprising:
determining a preferred second social user information from the one or more pieces of the second social user information; wherein,
the step of sending at least one of the one or more pieces of the second social user information to the user equipment comprises:
sending at least one of the preferred second social user information to the user equipment;
wherein the preferred second social user information satisfies a requirement of a connection frequency between the device corresponding the preferred second social user information and the wireless access point reaches a threshold of the connection frequency.
The above does not correct the deficiencies of claim 1. 

Allowable Subject Matter

The method according to claim 1, further comprising:
determining a preferred second social user information from the one or more pieces of the second social user information; wherein, 
the step of sending at least one of the one or more pieces of the second social user information to the user equipment comprises:
sending at least one of the preferred second social user information to the user equipment;
wherein the preferred second social user information satisfies a requirement of a number of same wireless access points between the device corresponding the preferred second social user information and the user equipment reaches a threshold of the number of same wireless access points.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ernohazy (US 2017/0006039) in view of Chang (US 2008/0159536) in view of Connelly (US 2017/0245106) and further in view of Lu (US 10,567,962).  
Regarding claim 1, Ernohazy discloses: 

	Ernohazy [0017] FIG. 1B is a block diagram illustrating an embodiment of a wirelee access point.  
	Ernohazy [0013] A wireless access point (i.e., AP) allows one or more client devices to wirelessly connect to a network. For example, clients 120 and 122 connect to wireless access point 112 wirelessly (e.g., via Wi-Fi, IEEE 802.11x, Bluetooth, and/or other wireless standards and protocols) and access the Internet (e.g., to access webpage served by server 106) via AP 112. Any number of clients may connect to an AP. Similarly, AP 114 provides wireless network access to client 124.
Arguably Ernohazy discloses identification information corresponding to a user equipment.  However, Chang discloses:	
	Chang [0026] FIG. 2 is a flowchart showing steps taken between the administrator and the wireless access point in setting a new password and propagating it to clients. Administrator processing commences at 200 whereupon, at step 205, the administrator (user) enters his or her selections, including whether an access control list (ACL) will be used to further secure the network as well as whether the old password will expire and, if so, what expiration will apply to the old password. A determination is made as to whether the administrator chose to use an access control list to further secure the network (decision 210). An access control list is a list of  client identifiers that are able to access the wireless access point.  . The client identifiers may be MAC addresses that is a unique code assigned to most forms of networking hardware. The MAC address is permanently assigned to the hardware, so limiting a wireless network's access to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ernohazy to obtain above limitation based on the teachings of Chang for the purpose of creating a client access control list.  

sending the first user identification information and a corresponding access point identification information of the wireless access point to a second network device;
Ernohazy discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Connelly discloses:
	Connelly [0155] FIG. 9 illustrates an example system 900 according to various aspects. In an aspect, the location 319 can comprise one or more wireless access points 232, one or more low energy beacons 234, and optionally one or more presentation devices 210. In an aspect, a detection can be made between a wireless access point 232 and a user device 324 of one or more user devices 324. An indication can be transmitted to and received by the targeted communication service 122. The indication can comprise a user identifier and a premises identifier (e.g., beacon identifier, access point identifier).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ernohazy to obtain above limitation based on the teachings of Connelly for the purpose of transmitting a user identifier and a premises device identifier to a targeted communication service.  


Ernohazy discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Lu discloses:
Lu abstract The disclosed computer-implemented method for connecting Internet-connected devices to wireless access points may include (1) receiving, over the Internet from a client device at a server, a request to connect the client device to an access point that is secured by a passcode, (2) transmitting a verification request message from the server to the access point and/or the client device that instructs the access point and/or the client device to perform an action that enables the physical proximity of a user of the client device to the access point to be verified, (3) receiving a verification-response message that indicates that the user of the client device has physical access to the access point, and (4) enabling the client device to connect to the access point by transmitting, from the server to the client device, the passcode. Various other methods, systems, and computer-readable media are also disclosed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ernohazy to obtain above limitation based on the teachings of Lu for the purpose of receiving a verification-response message that indicates that the user of the client device has physical access to the access point,

sending at least one of the one or more pieces of the second social user information to the user equipment.
.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ernohazy, Chang, Connelly and Lu and further in view of Kotola (US 2007/0110010).   
Regarding claim 2, the combination of Ernohazy, Chang, Connelly and Lu discloses the elements of the claimed invention as noted but does not disclose receiving the first user identification information and the corresponding access point identification information of the wireless access point uploaded by the user equipment via the wireless connection between the user equipment and the wireless access point.  However, Kotola discloses:  
	Kotola [0066] Client 550 may be WCD 100 or another type of wireless communication device. Client 550 either detects the presence of server 500, or is contacted by server 500 via some type of polled-mode inquiry. If user 110 has enabled short-range communications 552, client 550 may download information from server 500. Similar to server 500, client 550 may include context control 555. Context control 555 may receive information from inputs and/or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ernohazy, Chang, Connelly and Lu to obtain above limitation based on the teachings of Kotola for the purpose of downloading a specific ID of an access point.  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ernohazy, Chang, Connelly and Lu and further in view of Shin (US 2013/0124735).        
Regarding claim 3, the combination of Ernohazy, Chang, Connelly and Lu discloses wherein, the step of sending the first user identification information and the corresponding access point identification information of the wireless access point to the second network device comprises: establishing a first mapping relationship between the first user identification information and the access point identification information of the wireless access point and sending the first mapping relationship to the second network device. 
  	Connelly [0118] In an aspect, the premises device 206 and/or the user device 324 can be in communication with a proximity platform 214 of a targeted communication service 122 through the network 316. In an aspect, the premises device 206 and/or the user device 324 can communicate with each other when the user device 324 is within range of the premises device 206. The premises device 206 and/or the user device 324 can transmit to the proximity platform 
Furthermore, regarding claim 3, the combination of Ernohazy, Chang, Connelly and Lu      discloses the elements of the claimed invention as noted but does not disclose the step of receiving the one or more pieces of the second social user information returned by the second network device comprises: receiving the one or more pieces of the second social user information returned by the second network device, wherein, the second social user information has a second mapping relationship with the access point identification information.  However, Shin discloses:
	Shin claim 2. The operating method of claim 1, wherein the determining of whether the plurality of the NAT traversal techniques is operable using the server comprises: transmitting a port mapping command to an Access Point (AP) equipped with the NAT to set a local Internet 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ernohazy, Chang, Connelly and Lu to obtain above limitation based on the teachings of Shin for the purpose of returning information from the server to the user.  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ernohazy, Chang, Connelly and Lu and further in view of Ning (US 2009/0150321) and further in view of Wild (US 2014/0058753). 
Regarding claim 4, the combination of Ernohazy, Chang, Connelly and Lu discloses the elements of the claimed invention as noted but does not disclose:  wherein, the first user identification information comprises the first social user information corresponding to a user; the step of sending the first user identification information and the corresponding access point identification information of the wireless access point to the second network device comprises: sending the first user identification information and the corresponding access point identification information of the wireless access point to the second network device.  However, Ning discloses:
Ning [0063] At 515, recognition of a user or user node 500, and a pairing to a first network access point 501, can occur. The user can be recognized at first network access point 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ernohazy, Chang, Connelly and Lu to obtain above limitation based on the teachings of Ning for the purpose of recognizing the user at the first network access point. 
Furthermore, regarding claim 4, the combination of Ernohazy, Chang, Connelly and Lu discloses the elements off the claimed invention as noted but does not disclose wherein, the second network device provides a social application service, and the first social user information belongs to the social application service.  However, Wild discloses:
Wild [0052] FIG. 9 illustrates a system for providing patient information from a hospital information system or electronic medical record system to the social network server, and to the end user who is a member of the social network, according to an aspect of Applicant's invention.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ernohazy, Chang, Connelly and Lu to obtain above limitation based on the teachings of Wild for the purpose of providing patient information from a hospital information system.

5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ernohazy, Chang, Connelly and Lu and further in view of Nadimi (US 2015/0186406)
Regarding claim 5, the combination of Ernohazy, Chang, Connelly and Lu discloses the elements of the claimed invention as noted but does not disclose sending the first social user information corresponding to the first user identification information to a device corresponding to the second social user information.  However, Nadimi discloses:
	Nadimi [0048] When the personal contact data of the first user also includes a sharing authorization identifier, and the personal contact data is propagated to other users, the server may be programmed to use part or all of the propagated sharing authorization identifier in lieu of the sharing authorization identifiers set by the other users who have that first user as a level 1 contact.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ernohazy, Chang, Connelly and Lu to obtain above limitation based on the teachings of Nadimi for the purpose of sharing information between two or more users.  

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ernohazy, Chang, Connelly and Lu and further in view of Ratiu (US 2017/0118303). 
Regarding claim 6, the combination of Ernohazy, Chang, Connelly and Lu discloses the elements of the claimed invention as noted but does not disclose determining a preferred second social user information from the one or more pieces of the second social user information; wherein, the step of sending at least one of the one or more pieces of the second social user information to the 
	Ratiu abstract In one embodiment, a method includes receiving a number of notifications of activity relevant to a user. Each notification has an associated type. The method also includes calculating a level of interest in content of each notification to the user based at least in part on the type of each notification; modifying the content of one or more of the notifications based at least in part on the calculated level of interest; and sending one or more of the notifications with modified content to the user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ernohazy, Chang, Connelly and Lu to obtain above limitation based on the teachings of Ratiu for the purpose of calculating the level of interest by a user in a notification and sending the notification to the user. 
 
Claim 7  is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ernohazy, Chang, Connelly, Lu and Ratiu and further in view of Ning.  
Regarding claim 7, the combination of Ernohazy, Chang, Connelly, Lu and Ratiu  discloses the elements of the claimed invention as noted but does not disclose wherein, the preferred second social user information satisfies at least one of the following requirements: a device corresponding to the preferred second social user information is in a wireless connection state to the wireless access point;
a connection frequency between the device corresponding the preferred second social user information and the wireless access point reaches a threshold of the connection frequency;

a number of same wireless access points between the device corresponding the preferred second social user information and the user equipment reaches a threshold of the number of same wireless access points.  However, Ning discloses:
Ning [0034] The mobile terminal 10 can further be coupled to one or more wireless access points (APs) 62. The APs 62 may comprise access points configured to communicate with the mobile terminal 10 in accordance with techniques such as, for example, radio frequency (RF), Bluetooth (BT), infrared (IrDA) or any of a number of different wireless networking techniques, including wireless LAN (WLAN) techniques such as IEEE 802.11 (e.g., 802.11a, 802.11b, 802.11g, 802.11n, etc.), world interoperability for microwave access (WiMAX) techniques such as IEEE 802.16, Wibree, ZigBee IEEE 802.15.4, and/or ultra wideband (UWB) techniques such as IEEE 802.15 and/or the like.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ernohazy, Chang, Connelly and Lu and Ratiu to obtain above limitation based on the teachings of Ning for the purpose of comprising the APs with access points configured to communicate with a mobile terminal.  

Regarding claim 8, the combination of  Ernohazy, Chang, Connelly, Lu, and Ratiu  discloses wherein, the step of sending at least one of the one or more pieces of the second social user information to the user equipment comprises: sending a recommended information about the one or more pieces of the second social user information to the user equipment.

Ning [0034] The mobile terminal 10 can further be coupled to one or more wireless access points (APs) 62. The APs 62 may comprise access points configured to communicate with the mobile terminal 10 in accordance with techniques such as, for example, radio frequency (RF), Bluetooth (BT), infrared (IrDA) or any of a number of different wireless networking techniques, including wireless LAN (WLAN) techniques such as IEEE 802.11 (e.g., 802.11a, 802.11b, 802.11g, 802.11n, etc.), world interoperability for microwave access (WiMAX) techniques such as IEEE 802.16, Wibree, ZigBee IEEE 802.15.4, and/or ultra wideband (UWB) techniques such as IEEE 802.15 and/or the like.	

Regarding claim 9, the combination of Ernohazy, Chang, Connelly, Lu, Ratiu and Ning discloses wherein, the recommended information comprises at least one of the following information:
the access point identification information;
a second user identification information corresponding to the second social user information;
a connection frequency of the device corresponding to the second social user information to the wireless access point;
at least one of other same wireless access points between the device corresponding to the second social user information and the user equipment.


Ratiu abstract In one embodiment, a method includes receiving a number of notifications of activity relevant to a user. Each notification has an associated type. The method also includes calculating a level of interest in content of each notification to the user based at least in part on the type of each notification; modifying the content of one or more of the notifications based at least in part on the calculated level of interest; and sending one or more of the notifications with modified content to the user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ning, Masini, Freudiger and Jarenskog to obtain above limitation based on the teachings of Ratiu for the purpose of calculating the level of interest by a user in a notification and sending the notification to the user. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connelly in view of Ernohazy in view of Chang and further in view of Liu   
Regarding claim 10, discloses:

Connelly [0155] FIG. 9 illustrates an example system 900 according to various aspects. In an aspect, the location 319 can comprise one or more wireless access points 232, one or more low energy beacons 234, and optionally one or more presentation devices 210. In an aspect, a detection can be made between a wireless access point 232 and a user device 324 of one or more user devices 324. An indication can be transmitted to and received by the targeted communication service 122. The indication can comprise a user device identifier and a premises device identifier (e.g., beaconidentifier, or access point identifier).

wherein, a user equipment corresponding to the first user identification information is wirelessly connected to the wireless access point; 
Ernohazy [0017] FIG. 1B is a block diagram illustrating an embodiment of a wireless access point.  
	Ernohazy [0013] A wireless access point (i.e., AP) allows one or more client devices to wirelessly connect to a network. For example, clients 120 and 122 connect to wireless access point 112 wirelessly (e.g., via Wi-Fi, IEEE 802.11x, Bluetooth, and/or other wireless standards and protocols) and access the Internet (e.g., to access webpage served by server 106) via AP 112. Any number of clients may connect to an AP. Similarly, AP 114 provides wireless network access to client 124.
Arguably Ernohazy discloses identification information corresponding to a user equipment.  However, Chang discloses:	

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ernohazy to obtain above limitation based on the teachings of Chang for the purpose of creating a client access control list.  

determining one or more pieces of second social user information according to the access point identification information, wherein, the second social user information corresponds to the access point identification information; and 
Lu abstract The disclosed computer-implemented method for connecting Internet-connected devices to wireless access points may include (1) receiving, over the Internet from a client device at a server, a request to connect the client device to an access point that is secured by a passcode, (2) transmitting a verification request message from the server to the access point 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ernohazy to obtain above limitation based on the teachings of Lu for the purpose of receiving a verification-response message that indicates that the user of the client device has physical access to the access point,

sending at least one of the one or more pieces of the second social user information to the first network device.  
Lu abstract The disclosed computer-implemented method for connecting Internet-connected devices to wireless access points may include (1) receiving, over the Internet from a client device at a server, a request to connect the client device to an access point that is secured by a passcode, (2) transmitting a verification request message from the server to the access point and/or the client device that instructs the access point and/or the client device to perform an action that enables the physical proximity of a user of the client device to the access point to be verified, (3) receiving a verification-response message that indicates that the user of the client device has physical access to the access point, and (4) enabling the client device to connect to the access point by transmitting, from the server to the client device, the passcode. Various other methods, systems, and computer-readable media are also disclosed.
. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ernohazy, Chang, Connelly and Lu and further in view of Park (US 2015/0304799) and further in view of Freudiger (US 2017/0208631) and further in view of Wild.
Regarding claim 11, the combination of Ernohazy, Chang, Connelly and Lu discloses the elements of the claimed invention as noted but does not disclose wherein, the first user identification information comprises a device identification information of the user equipment.  However, Park discloses 
Park abstract The present invention relates to a wireless communication system. More specifically, the present invention relates to a method and a device for informing identification of a UE (User Equipment) in the wireless communication system, the method comprising: receiving information related to a size of data to be transmitted to or from the UE, determining whether the UE is considered as the MTC_UE (Machine Type Communication_UE) or not based on the information; and informing a network that the UE is the MTC_UE by performing the MTC_UE specific access.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ernohazy, Chang, Connelly and Lu to obtain above limitation based on the teachings of Park for the purpose of informing identification of a UE (User Equipment).  

the step of determining the one or more pieces of the second social user information according to the access point identification information comprises: determining a first social user information 
	Park abstract The present invention relates to a wireless communication system. More specifically, the present invention relates to a method and a device for informing identification of a UE (User Equipment) in the wireless communication system, the method comprising: receiving information related to a size of data to be transmitted to or from the UE, determining whether the UE is considered as the MTC_UE (Machine Type Communication_UE) or not based on the information; and informing a network that the UE is the MTC_UE by performing the MTC_UE specific access.

The combination of Ernohazy, Chang, Connelly and Lu discloses the elements of the claimed invention as noted but does not disclose determining the one or more pieces of the second social user information according to the access point identification information, wherein, the second social user information corresponds to the access point identification information.  However, Freudiger discloses:  
Freudiger [0028] Currently, a mobile device may connect to a WiFi access point and attempt to fetch known content from a static server on the Internet using an HTTP GET request. The goal of this request is to verify Internet connectivity. This method is used across mobile operating systems (e.g., iOS and Android), as well as computer operating systems (e.g., Windows, Mac OS X).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ernohazy, Chang, Connelly and Lu to obtain above limitation based on the teachings of Freudiger for the purpose of connecting to a WiFi 

The combination of Ernohazy, Chang, Connelly and Lu discloses the elements of the claimed invention as noted but does not disclose the first social user information belongs to a same social application as the second social user information.  However, Wild discloses:
Wild [0052] FIG. 9 illustrates a system for providing patient information from a hospital information system or electronic medical record system to the social network server, and to the end user who is a member of the social network, according to an aspect of Applicant's invention.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ernohazy, Chang, Connelly and Lu to obtain above limitation based on the teachings of Wild for the purpose of providing patient information from a hospital information system.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ernohazy, Chang, Connelly and Lu and Park and Freudiger and Wild.   
The combination of Ernohazy, Chang, Connelly and Lu and Park and Freudiger and Wild discloses the elements of the claimed invention as noted but does not disclose establishing and storing a second mapping relationship between the first social user information and the access point identification information.  However, Connelly discloses:
Connelly [0118] In an aspect, the premises device 206 and/or the user device 324 can be in communication with a proximity platform 214 of a targeted communication service 122 through the network 316. In an aspect, the premises device 206 and/or the user device 324 can .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ernohazy, Chang, Connelly and Lu  and further in view of Freudiger.    
Regarding claim 13, the combination of Ernohazy, Chang, Connelly and Lu discloses the elements of the claimed invention as noted but does not disclose wherein, the first user identification information comprises the first social user information corresponding to a user, and the second social user information corresponds to the access point identification information.  However, Freudiger discloses:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ernohazy, Chang, Connelly and Lu to obtain above limitation based on the teachings of Freudiger for the purpose of connecting to a WiFi access point and fetching known content from a static server on the Internet using an HTTP GET request. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ernohazy, Chang, Connelly and Lu and further in view of Cavanagh (US 2015/0030212) and further in view of Jarenskog (US 2009/0100136).  
Regarding claim 14, the combination of Ernohazy, Chang, Connelly and Lu discloses the elements of the claimed invention as noted but does not disclose pre-processing the one or more pieces of the second social user information.  However, Cavanagh discloses:
	Cavanagh [0036] The first time that an individual user seeks to be identified by the system, to gain access to secure data or to a secure space, or to operate "protected" equipment, may require the individual user to execute a start-up scheme for pre-processing of user identification information for the individual in a variation of a conventional enrollment scheme. Via one of the access/identification stations 110-130, the individual user that is not previously registered may be requested to provide certain identifying information. Generally, this 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ernohazy, Chang, Connelly and Lu to obtain above limitation based on the teachings of Cavanagh for the purpose of an individual user seeking to be identified by the system.

Regarding claim 14, the combination of Ernohazy, Chang, Connelly and Lu discloses the elements of the claimed invention as noted but does not disclose the step of sending at least one of the one or more pieces of the second social user information to the first network device comprises: sending at least one of one or more pieces of pre-processed second social user information to the first network device.  However, Jarenskog discloses:
Jarenskog claim 24. A communication system for controlling access to contact information between registered users, comprising: a receiver for receiving a user profile, user preference list and user contact information when a user registers with the communication system; a microprocessor for comparing preference lists to user profiles of other registered users; a transmitter for transmitting contact information of other registered users to the user where at least a predetermined percentage of characteristics in the user preference list match the characteristics in the user profile.
.  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ernohazy, Chang, Connelly, Lu, Cavanagh, and Jarenskog and further in view of Ball (US 2017/0142044)
Regarding claim 15, the combination of Ernohazy, Chang, Connelly, Lu, Cavanagh, and Jarenskog discloses the elements of the claimed invention as noted above but does not disclose wherein, the step of pre-processing the one or more pieces of the second social user information comprises at least one of the following steps:  However, Ball discloses:
removing a friend information of a first social user corresponding to the first user identification information from the one or more pieces of the second social user information; preferably determining a second user information from the one or more pieces of the second social user information, wherein an interaction frequency between a 5 preferred second social user and the first social user corresponding to the first user identification information exceeds a threshold of the interaction frequency; preferably determining a first preset number of preferred second social user information from the one or more pieces of the second social user information in descending order according to the interaction frequency between the second social 10 _user and the first social user corresponding to the first user identification information; and preferably determining a second preset number of preferred second social user information from the one or more pieces of the second social user information in ascending order according to the interaction frequency 
	Ball [0129] The newsfeed interactions between users 1102, 1106, and 1110 and the newsfeed 1120 may include liking, commenting on, or sharing a post or comment, disliking, hiding, or marking as spam a post or comment, and friending, following, unfriending, or unfollowing a user (e.g. a user whose name is shown in the newsfeed 1120). As described above, the signal generator 1114 may generate signals based on the interactions, and the signals may be converted to scores on the posts or comments associated with the interactions. The interactions may be divided into positive, neutral, and negative interactions. Positive interactions, such as liking or sharing a post, or friending or following a user, may be converted to positive scores, e.g., 0.1, 0.4 or the like. Neutral interactions, such as commenting on or replying to a post, may be converted to a score of 0, since a comment may be have a positive or negative meaning. Negative interactions, such as disliking, hiding, or marking as spam a post or comment, or defriending or unfollowing a user, may be converted to negative scores, e.g., -0.1, -0.4, or the like.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ernohazy, Chang, Connelly, Lu, Cavanagh, and Jarenskog to obtain above limitation based on the teachings of Ball for the purpose of unfriending a user.   

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connelly in view of Ernohazy in view of Lu         
Regarding claim 16, Connelly discloses:  

Connelly [0155] FIG. 9 illustrates an example system 900 according to various aspects. In an aspect, the location 319 can comprise one or more wireless access points 232, one or more low energy beacons 234, and optionally one or more presentation devices 210. In an aspect, a detection can be made between a wireless access point 232 and a user device 324 of one or more user devices 324. An indication can be transmitted to and received by the targeted communication service 122. The indication can comprise a user device identifier and a premises device identifier (e.g., beacon identifier, access point identifier).

by a wireless connection between the user equipment and a wireless access point;
Ernohazy [0017] FIG. 1B is a block diagram illustrating an embodiment of a wireless access point.
	Ernohazy [0013] A wireless access point (i.e., AP) allows one or more client devices to wirelessly connect to a network. For example, clients 120 and 122 connect to wireless access point 112 wirelessly (e.g., via Wi-Fi, IEEE 802.11x, Bluetooth, and/or other wireless standards and protocols) and access the Internet (e.g., to access webpage served by server 106) via AP 112. Any number of clients may connect to an AP. Similarly, AP 114 provides wireless network access to client 124.

receiving one or more pieces of second social user information returned by the first network device, wherein, the second social user information corresponds to an access point identification information of the wireless access point.  

Examiner Note: See claim 1 for motivation statements.  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Connelly, Ernohazy and Lu and further in view of Ning.          
Regarding claim 17, the combination of Connelly, Ernohazy and Lu discloses the elements of the claimed invention as noted but does not disclose wherein, the step of sending the first user identification information corresponding to the user equipment to the first network device by the wireless connection between the user equipment and the wireless access point comprises: when a sending operation of the user is acquired, sending the first user identification information corresponding to the user equipment to the first network device by the wireless connection between the user equipment and the wireless access point.
However, Ning discloses:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Connelly, Ernohazy and Lu to obtain above limitation for the purpose of recognizing a user or a node.  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Connelly, Ernohazy and Lu and further in view of Nadimi.   
Regarding claim 18, the combination of Connelly, Ernohazy and Lu discloses the elements of the claimed invention as noted but does not disclose wherein, the first user identification information includes a social user information corresponding to a user in a social application of the user equipment.  However, Nadimi discloses: 
Nadimi [0048] When the personal contact data of the first user also includes a sharing authorization identifier, and the personal contact data is propagated to other users, the server may be programmed to use part or all of the propagated sharing authorization identifier in lieu of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Connelly, Ernohazy and Lu to obtain above limitation based on the teachings of Nadimi for the purpose of sharing information between two or more users.  

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Connelly, Ernohazy and Lu and further in view of Yao (US 2014/0024403).  
Regarding claim 19, the combination of Connelly, Ernohazy and Lu discloses: 
determining a preferred second social user information from the one or more pieces of the second social user information; wherein, the step of sending at least one of the one or more pieces of the second social user information to the user equipment comprises:
Lu abstract The disclosed computer-implemented method for connecting Internet-connected devices to wireless access points may include (1) receiving, over the Internet from a client device at a server, a request to connect the client device to an access point that is secured by a passcode, (2) transmitting a verification request message from the server to the access point and/or the client device that instructs the access point and/or the client device to perform an action that enables the physical proximity of a user of the client device to the access point to be verified, (3) receiving a verification-response message that indicates that the user of the client device has physical access to the access point, and (4) enabling the client device to connect to the access point by transmitting, from the server to the client device, the passcode. Various other methods, systems, and computer-readable media are also disclosed.

sending at least one of the preferred second social user information to the user equipment;
Lu abstract The disclosed computer-implemented method for connecting Internet-connected devices to wireless access points may include (1) receiving, over the Internet from a client device at a server, a request to connect the client device to an access point that is secured by a passcode, (2) transmitting a verification request message from the server to the access point and/or the client device that instructs the access point and/or the client device to perform an action that enables the physical proximity of a user of the client device to the access point to be verified, (3) receiving a verification-response message that indicates that the user of the client device has physical access to the access point, and (4) enabling the client device to connect to the access point by transmitting, from the server to the client device, the passcode. Various other methods, systems, and computer-readable media are also disclosed.

Further the combination of Connelly, Ernohazy and Lu does not disclose:
wherein the preferred second social user information satisfies a requirement of a connection frequency between the device corresponding the preferred second social user information and the wireless access point reaches a threshold of the connection frequency.  However, Yao discloses:
	Yao [0097] In the embodiment of the present invention, after the mobile terminal STA sets up a connection to the first access point AP1, the mobile terminal STA starts to test a current connection rate and compares the current connection rate with a set rate threshold; when the current connection rate is higher than the set rate threshold, a transmission frequency corresponding to the current connection rate is set to a working frequency; and when the current 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Connelly, Ernohazy and Lu to obtain above limitation based on the teachings of Yao for the purpose of setting up a connection to the first access point AP1 and the mobile terminal STA. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022. The examiner can normally be reached Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161